DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed November 22, 2021, with respect to claims 24-35 and 37-46 have been fully considered and are persuasive.  The rejection of claims 42-46 has been withdrawn. 
Response to Amendment
The amendment submitted November 22, 2021 has been accepted and entered.  Claim 42 is amended.  New claims 47-48 are added.  No claims are further cancelled.  Thus, claims 1-35 and 37-48 are examined.
Allowable Subject Matter
Claims 24-35 and 37-41 were indicated as allowable in the previous Office Action dated September 23, 2021.
Independent claim 42 is allowable based on applicant’s remarks date November 22, 2021 regarding a method for reading lateral flow diagnostic assays for in-vitro diagnostic applications, comprising: receiving an image of a lateral flow diagnostic assay cartridge, the image containing an area illuminated by at least two excitation modules, wherein each of the at least two excitation modules comprise a light source wherein each light source is substantially identical, as claimed.
Claims 43-48 are allowable based on their dependency.
Prior art reference Montagu et al (2006/0127946 A1) teaches two light source sub-systems comprising different wavelengths to excite different fluorophores (Cy3 and Cy5) in the assay (See Fig. 7A below and .  Thus, the LEDs (402)(404) taught by Montagu are not substantially identical, as claimed.  

    PNG
    media_image1.png
    535
    820
    media_image1.png
    Greyscale

Prior art reference Xiang et al (US 2015/0212074 A1) discloses an apparatus for reading lateral flow diagnostic assay comprising: two or more light emitting diodes (LEDs) within the chamber, wherein at least one reflection light em8ittind diode adapted to illuminate the loaded cassette when lit and at least one fluorescent LED adapted to fluoresce the loaded cassette when lit (paragraph [0008]).  Thus, the LEDs taught by Xiang et al are not substantially identical, as claimed.  

    PNG
    media_image2.png
    445
    647
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/